Order entered October 12, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00740-CV

           ANCHOR COMMERCIAL BUILDERS, LLC, Appellant

                                          V.

                   CAMDEN DESIGN GROUP, INC, Appellee

                 On Appeal from the County Court at Law No. 4
                             Collin County, Texas
                     Trial Court Cause No. 004-00467-2022

                                         ORDER

      Before the Court is appellant’s October 11, 2022 unopposed motion with

supplement requesting an extension of time to file its opening brief. We GRANT

the motion. We ORDER the brief tendered to this Court by appellant on October

11 filed as of the date of this order.


                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE